Title: Citizens of Richmond to Thomas Jefferson, [20 October 1809]
From: Richmond, citizens of,Foushee, William,Munford, William
To: Jefferson, Thomas


          Sir,   20 Oct. 1809 
          A number of the citizens of Richmond, being informed of your arrival in this City, have assembled to testify their respect, and to welcome you to the metropolis of your native State.
          Deeply impressed with a conviction of the important and distinguished services which you have rendered to your country, this meeting would deem itself as deficient in principle as in gratitude, were it not to avail itself of this occasion to give expression to its sentiments. In reviewing in the incidents of your political life, this meeting sees its whole course marked with wisdom, with patriotism, and an ardent zeal in defence of the liberties of the people. At the dawn of the revolution we behold you in the public councils one of the earliest and ablest asserters of the rights of your country, and one of the firmest and most undaunted opposers of the tyranny by which she was assailed. From your pen proceeded that masterly and incomparable exposition and declaration of the rights of independant America, which is justly regarded as the magna charta of the United States, which every good citizen must revere as sacred, and which he will hazard his life to preserve inviolate. From the congress of the United States, you were translated to a foreign court, where you laboured successfully to interest foreign nations in the welfare of your then infant country, which contributed to give confidence to her efforts and permanence to that independence which you had assisted to establish—Amidst the splendors of a court, you  never ceased to cherish that ardent attachment to human rights, by which you have ever been distinguished, and you brought back that same republican purity of character, which was worthy of the struggle for liberty in which you were so important an actor. On your return to your native country you filled several high offices under the federal constitution, with no less honor to yourself than utility to the public; untill you were called on to preside over the affairs of the American people. The events of your administration, have passed recently before our eyes; we approve approv’d of your measures at the moment when they were adopted, and time and reflection have but served to confirm our original opinions. History will record that administration as characterised by œconomy in the management of the public resources, the diminution of patronage, the abolition of useless offices, steady and succesful efforts to discharge the public debt, an impartial and wise conduct to foreign nations, a solicitude to maintain peace with all the world on honorable terms, and above all by a scrupulous observance of the provisions of the constitution of the United States, and an ardent attachment and respect for the rights of the people.
          The well earned glory, which you acquired, by managing the public concerns, on the principles which have been stated, could only receive additional lustre, from your voluntary and disinterested relinquishment of the highest office in the union, that you might thus illustrate by your practice, the sacred principles, for which you have always been the advocate.
          But sir, we enjoy a heartfelt consolation for the loss of your services, in the acquisition of a successor, the friend and the associate of your labors, whose principles and whose views are concurrent with your own, and who will not fail to exhibit the same impartiality towards foreign nations, the same disposition to meet them on terms of reciprocity and friendship, and the same firmness in resenting their oppressions, which have uniformly marked your own administration. With such a man at the head of our executive, we will breast the storm which seems to hover over us, we view without dismay the spectacle of injustice, of open assault, of chicanery and secret intrigue, which is presented by foreign nations. We will make any sacrifices to preserve the rights & honor of our country, and for these in every exigency, we trust to the spirit and virtue of the people.
          May you Sir, in the bosom of your family, surrounded by affectionate friends, and hailed by the plaudits of a grateful country, long, very long, continue to enjoy that tranquility and happiness, which are the unceasing fruits of an approving conscience, and the just and appropriate reward of a life devoted to the promotion of the public prosperity.
          By Order of the Meeting.
          W: Foushee
            chairman
          Attest,Wm Munford
            Secretary—
        